Scott, J.,
gave the' opinion the court, as follws:
The Hospital Association sued the city for the management and support of the insane, committed by the city to the care of the Association. On the completion of the city Hospital, the sick and insane in the Hospital, at the expense of the city, in pursuance of an order from the city authorities, Were offerred to be delivered up to the city Register on the 20th August 1846. The Register refused to receive the insane, alleging, as a reason, that no accommodations were prepaired for them at the city Hospital, and he contracted with the Hospital Association to continue its care of them at $3 00 or $3 50 a patient per week, according as the pay should be cash or scrip. Under this agreement, the accounts of the Association for the support of the insane, were made out monthly, and the money paid until July 1847, when the city council refused to make appropriations any longer for the support of the insane, on the ground, that it was a duty incumbent on the county court to provide for their care and maintenance. The insane remained with the Association, after this, from the 1st. of July 1847 until the 30th of November 1848. None were received by the Association, at the expense of the city, after it was known that appropriations for their support had been refused by the city authorities. The Register was the properly authorized officer of the city, to grant permits to enter the Association at her expense. Ordinance No. 1205, passed in 1843, regulating the *595compensation to the Hospital for keeping the sick and insane, was read in evidence, to the reading; of which an exception was taken. The plaintiff recovered $4S45,46, for which judgment was rendered, from which the city appealed. The instructions will not be noticed, as none were given of which the defendant can complain, and as the only question, was, as to the liability of the city under the foregoing state of facts.
Although the city may not have been under any obligation to provide for or maintain the insane within her limits, yet, if she employed others to do this service, she was, on every principle of law and justice obliged to make good her undertaking with them. The contract made with the Hospital Association by the city Register, was recognized by the city authorities, as appropriations weie frequently made in compliance with it. The subsequent withholding of appropriations, was not sufficient to discharge the city from liability under her contract. The insane could not be turned loose. Such an act may have been dangerous to the Community and cruel to the patients. The city had no right to impose the odium and responsibility of such an act upon the Hospital Association. When it was determined that the insane should be maintained no longer at the expense of the city, they should have been removed from the Hospital by the corporate authority. It matters not how the refusal to provide for them was communicated to the Hospital, whether by ordinance or by the Mayor. Of itself, it was not sufficient to discharge the city from her undertaking.
We cannot per ceive, in what manner the reading of the ordinance, respecting the allowance to be made for the support of the sick and insane, could affect the verdict. It did not provide a greater allowance to the Hospital than was contracted for.
The other judges concurring the judgement will be affirmed.